                 Case 1:19-cr-04447-KWR Document 14 Filed 02/20/20 Page 1 of 3

AO l99A (Rev      Order Setting Conditions of Release




                                   UNrrppsrerpsDrsrnrcrCouRr"l,lLt%.rHff                                                   l,ill,1"^[??"rJ,
                                                                     for the
                                                                                                                    FEB   Z0   zozo
                                                         District of New Mexico

                                                                                                            MITCHELL R. ELFERS
                 United States of America                                                                         CLERK
                             v.
                                                                                 Case   No.   CR 19-4447 KWR
                      Maroquez Clah
                           Defendant

                                    ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(l)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample               if it is authorizedby 42 U.S.C. $ 14l35a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change ofresidence or telephone number.

(4) The defendant must appear in court as required and, ifconvicted,               must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:            to be notified
                                                                                         Place




                                                                       Date and Time


      Ifblank, defendant will be notified ofnext appearance.

(s)   The defendant must sign an Appearance Bond,               if ordered.
                                         Case 1:19-cr-04447-KWR Document 14 Filed 02/20/20 Page 2 of 3

AO      I   998   (Rev. I 2/l   I   )   Additional Conditions of Release                                                                              Page   2 of 3    Pages


                                                                    ADDITIONAL CONDITIONS OF RELEASE
             lT lS FURTHER ORDERED that the defendant's                      release is subject to the conditions marked below:


(X          ) (6)       The defendant is placed in the custody of:
                        Person or        organization La Pasada Halfway House
                        Address tonly il above is an       orgonizotiont 2206 4th St. NW
                        Cityandstate Albuqueroue. NM                       87102                                                  Tel. No.   (505\242-4676
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings. and (c) notify the court immediately
ifthe defendant violates a condition ofrelease or is no longer in the custodian's custody.

                                                                                          Signed:
                                                                                                                      Custodian                                    Ddte
(   X       ) (7) The defendant must:
             ( X ) (a) submit to supervision           by and report for supervision to the Probation/Pretrial Services as               directed             ,
                                telephone number                           , no later than
             ( X ) (b)          continue or actively seek employment.
             ( ) (c)            continue or start an education program.
             ( ) (d)            surrender any passport to:
             (      )   (e)     not obtain a passport or other intemational travel document.
             ( X ) (f)          abide by the following restrictions on personal association, residence, or travel: travel restricted            to Bernalillo County unless
                                prior approval by supervising officer is obtained
             ( X ) (g)          avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                                including: co-defe!ldAnls

             ( X ) (h) getmedical                orpsychiatric treatment: mental health assessmenUtreatmenUcounselinq                        as directed bv Pretrial Services

             (      ) (i)       return to custody each                       at            o'clock after being released at                   o'clock for employment. schooling,
                                or the following purposes:

             ( X ) 0)           maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                                necessary.
             ( X ) (k) not possess a firearm, destructive device, or other weapon.
             (X) (l) notusealcohol( X )atall(                )excessively.
             ( X ) (m) not use or unlawt-ully possess a narcotic drug or other controlled substances                defined in 2l U.S.C. $ 802, unless prescribed by a licensed
                                medical practitioner.
             ( X ) (n)          submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                                frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                                substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy ofprohibited
                                substance screening or testing.
             ( X ) (o)          participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                                supervising officer.
             (      ) (p)       participate in one of the following location restriction programs and comply with its requirements as directed.
                                (     )    (i)Curfew. You are restricted to your residence every day       (    ) from                      to   _,or             (     )as
                                              directed by the pretrial services office or supervising officer; or
                                (     ) (ii) HomeDetention. Youarerestrictedtoyourresidenceatalltimesexceptforemployment;education;religiousservices;                     medical,
                                              substance abuse, or mental health treatment; attomey visits; court appearances; court-ordered obligations; or other activities
                                              approved in advance by the pretrial services office or supervising officer; or
                                (     ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                              court appearances or other activities specifically approved by the court.
             (      ) (q)       submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                                requirements and instructions provided.
                                (     )You must pay all or part ofthe cost ofthe program based on your ability to pay as determined by the pretrial services office or
                                        supervising officer.
             ( X ) G)           report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                                arrests, questioning, or traffic stops.
             (x     )   (s) Participate in a child and family-basg! Jgrvlegg !!9gl9l!
                                Defendant may not operate a motor vehicle: Zero tolerance
                   Case 1:19-cr-04447-KWR Document 14 Filed 02/20/20 Page 3 of 3

AO l99C (Rev.09/08) Advice olPenalties                                                                             Page                 Pages


                                          ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation ofyour release, an order ofdetention, a forfeiture ofany bond, and a prosecution for contempt ofcourt and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e.,in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
        If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surender and additional punishment may be imposed. If you are convicted of:
        (l)   anoffensepunishablebydeath, lifeimprisonment,orimprisonmentforatermoffifteenyearsormore-youwill befined
            not more than $250,000 or imprisoned for not more than l0 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
            more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture ofany bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware ofthe penalties and sanctions set forth above.




                                                                                          Defendant's Signature



                                                             @cU          lru                   City and State




                                               Directions to the United States Marshal

({)     The defendant is ORDERED released after processing.
()      The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
        has posted bond and/or complied with all other conditions for release. Ifstill in custody, the defendant must be produced before
        the appropriate judge at the time and place specified.



Date:             2t20t2020
                                                                                       Jud ic ia I Offi cer's Signature


                                                                       B. Paul Briones, United States Magistrate Judge
                                                                                          Printed name and title




                    DISTRIBUTION: COURT          DEFENDANT PRETRIALSERVICE               U.S.   ATTORNEY            U.S. MARSHAL
